Citation Nr: 1131366	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-24 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a mental disorder, including as secondary to alcohol and drug abuse. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to July 1971. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.    

In September 2010, the Board remanded the matter to the RO for additional evidentiary development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

The weight of the most probative evidence demonstrates that the Veteran's currently diagnosed psychiatric disorders, including depression and anxiety, are the result of drug and alcohol abuse.  


CONCLUSION OF LAW

The Veteran does not have a current psychiatric disorder due to disease or injury that was incurred in or aggravated by active service, nor proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in April 2004 that addresses the service connection notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, an April 2006 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  

The Board recognizes that the Veteran's service representative wrote in July 2010 indicating that the Veteran had inpatient mental health treatment sometime in the late 1970s or 1980s.  The service representative noted that these records may have involved alcohol and may be probative.  It was also noted that the Veteran had multiple psychiatric hospitalizations at VA in the 1970s and 1980s.  

Currently, these records are not associated with the claims file.  Nonetheless, the Board finds no reason to remand the matter.  First, the statements of the service representative are speculative.  "VA is not obligated to embark on an 'unguided safari' to seek all potentially relevant records."  Raugust v. Shinseki, 23 Vet. App. 475, 479 (2010) (citing Brokowski v. Shinseki, 23 Vet. App. 79, 89 (2009)).  

Second, the AMC sent the Veteran a letter in September 2010 requesting that he identify all treatment providers having outstanding medical records.  The Veteran responded in October 2010 by submitting an Authorization and Consent to Release Information (Release), which he signed, but in which he did not identify any treatment providers.  VA's duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).

In short, no further notice is required under VA's duty to assist in developing a claim because the record on appeal demonstrates the futility of any further evidentiary development and that there is no reasonable possibility that further assistance would assist the Veteran in substantiating his claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d (Fed. Cir. 2002); Delacruz v. Principi, 15 Vet. App. 143 (2001).  Remanding this case back to the RO for further evidentiary development would be an essentially redundant exercise and would result only in additional delay with no benefit for the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Otherwise, the Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Finally, the Veteran was afforded VA examinations in August 2004 and September 2005 to address the issue in this case.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they address the claimed psychiatric disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   

In the September 2005 VA examination, the VA examiner commented that another examination would be advisable once the Veteran had abstained from alcohol and cocaine use for one year.  The Board finds no basis to remand the matter, however, as there is no indication that the Veteran has satisfied the criteria identified by the September 2005 VA examiner.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the September 2010 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to obtain records of the Veteran's in-service discipline, including an Article 15.  This was accomplished upon remand, and the records are currently associated with the claims file.  

The Board also instructed the AMC/RO to contact the Veteran and ask him to identify any health care providers having outstanding treatment records pertinent to his claim.  This was accomplished by a September 2010 letter.  As explained above, the Veteran responded in a manner requiring no further action on the AMC/RO's part.  

Next, the Board instructed the AMC/RO to determine whether the Veteran should be afforded a new VA examination.  Upon remand, the AMC/RO did not arrange for a new VA examination.  The Veteran's service representative wrote in June 2011 indicating that the AMC/RO, therefore, did not comply with the Board's remand instructions.  The Board notes, however, that the Board did not direct the AMC/RO to provide a new VA examination.  Rather, the Board made the determination discretionary on the AMC/RO's part.   

Finally, the AMC/RO readjudicated the matter in a December 2010 Supplemental Statement of the Case (SSOC), as directed by the Board.  

For these reasons, the Board finds that there was substantial compliance with the September 2010 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 


II.  Analysis

The Veteran contends that service connection is warranted for a psychiatric disorder, to include as secondary to alcohol and drug abuse.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

No compensation shall be paid if the disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131.  

For disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation as provided in this subchapter, but no compensation shall be paid if the disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  For the purpose of determining entitlement to service-connected and nonservice-connected benefits the definitions in §§ 3.1(m) and (n) apply in except as modified within paragraphs (c)(1) through (c)(3) of this section.  38 C.F.R. § 3.301.

"In line of duty" means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs.  A service department finding that injury, disease or death occurred in line of duty will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs.  Requirements as to line of duty are not met if at the time the injury was suffered or disease contracted the veteran was: (1) Avoiding duty by desertion, or was absent without leave which materially interfered with the performance of military duty; (2) Confined under a sentence of court-martial involving an unremitted dishonorable discharge; (3) Confined under sentence of a civil court for a felony as determined under the laws of the jurisdiction where the person was convicted by such court.  38 C.F.R. § 3.1(m).  

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the facts and the requirements of laws administered by the Department of Veterans Affairs that (1) it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  (2) Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  (3) Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n).  

The simple drinking of alcoholic beverage is not of itself willful misconduct.  The deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  (See §§21.1043, 21.5041, and 21.7051 of this title regarding the disabling effects of chronic alcoholism for the purpose of extending delimiting periods under education or rehabilitation programs.).  38 C.F.R. § 3.301(c)(2).

The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  (See paragraph (d) of this section regarding service connection where disability or death is a result of abuse of drugs.)  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.

Where drug and alcohol use is at issue, service connection is precluded "in two situations: 1) for primary alcohol abuse disabilities; and 2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse."  Service connection is not precluded if alcohol abuse is secondary to a service-connected disability.  Even if a veteran has a service-connected disability, however, service connection would be precluded for the alcohol or drug abuse disability if it is due to willful action rather than the result of the service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376, 1378 (Fed. Cir. 2001). 

In making all determinations, the Board's duty is to assess the credibility and weight of the evidence, including the lay assertions of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Here, the Board finds that the preponderance of the most probative evidence of record weighs against the claim, for the following reasons.  

The Veteran wrote in September 2004, in support of his claim, that he had "post-stress syndrome" during service with his first nervous breakdown in Vietnam, after which he was sent back to the United States.  Then, according to the Veteran, he had a second nervous breakdown in South Carolina.  The Veteran also wrote expressing his belief that his "mental stress paper work" was "covered-up."  

The Board finds, after careful consideration, that the Veteran's own statements lack credibility and are, therefore, without probative value.  First, in this regard, the Board finds that the Veteran's statements are too contradictory and inconsistent to be found reliable evidence.  For instance, he wrote in September 2004 that his mental health treatment during service was "covered up."  By comparison, he indicated during a September 2005 VA examination that no records were created concerning his mental health treatment during service because "the information was kept in[-]house."  

Similarly, the record makes clear that the Veteran has a long history of alcohol and drug abuse.  He, himself, however, has provided varying accounts regarding the onset of his use.  He informed a VA social worker in September 2005 that he started using at age 40.  On the same day, during a VA psychiatry consultation, he complained of drug use since Vietnam.  During a VA psychiatric examination later in September 2005, he reported drug use since age 10.  

Also significant, the Veteran underwent a VA general examination in September 2005.  He informed the VA examiner that he had no current alcohol and illegal drug use.  Yet, other treatment records and examination reports from September 2005 show ongoing alcohol and drug use at that time.  

In addition to being internally inconsistent, the remaining evidence demonstrates contradictions and lack of forthrightness.  For instance, the Veteran also underwent a VA examination in August 2004 during which he reported having no friends and being strict with his grandchildren.  The Veteran's sister contradicted both assertions. 

Furthermore, during a VA psychiatric consultation in September 2004, it was noted that although the Veteran stated he had no history of alcohol use prior to service, prior notes actually indicated alcohol use since age 9.  Likewise, an evaluation in July 2005 shows that the examiner found the Veteran to be an unreliable informant regarding his substance use in light of the inconsistency between his own statements regarding his use and the treatment records confirming use.  A VA examiner in September 2005 characterized the Veteran as a "poor historian."  Similarly, he underwent a VA psychiatric evaluation in October 2004, but became inordinately irritable and would not answer questions about his past.  

Finally, during his July 2005 evaluation (cited above), it was noted that some staff indicate a history of malingering.

In light of this evidence, the Veteran's own statements are found to be too unreliable to be considered credible evidence.  Thus, his own statements are afforded no probative weight.  See Dalton, 21 Vet. App. at 36; Caluza, 7 Vet. App. at 511.

The remaining evidence consists of VA treatment records, VA examination reports, and further lay evidence.  

First, the Veteran's service treatment records (STRs) show no complaints or treatment referable to a mental health disorder.  To the contrary, his November 1982 discharge examination shows that he denied all psychiatric symptoms.  His service personnel records show that he received punishment for numerous offenses from May 1969 to June 1971, as follows: May 1969 - Saigon Embassy - found sleeping at post; October 1969 - found sleeping at post and failed to go at prescribed time to appointed place of duty; November 1969 -exposed himself to two Vietnamese women, and struck his superior noncommissioned officer; June 1970 -had unclean rifle; June 1971 -failed to be at appointed place.  Orders from November 1969 show that the Veteran was transferred from Embassy Guard duty in Saigon; he was unsuitably relieved by reason of indecent exposure.  

Thus, the STRs do not support his claim.  

More importantly, the weight of the post-service evidence establishes that a current psychiatric disorder is more likely than not related to alcohol and drug abuse.  

In pertinent part, the record shows that the Veteran underwent a VA examination in August 2004.  Although the claims file was not available to review, the VA examiner reviewed available VA treatment records.  The VA examiner determined that the Veteran had no lengthy period of remission certainly with substance abuse.  The VA examiner also performed an exhaustive clinical interview of the Veteran and his sister.  The Veteran as found "very uncooperative," "quite angry" and "somewhat threatening," during the VA examination.  For instance, the Veteran reported that he could not remember what he did last week.  Thus, the VA examiner concluded that remote recall was rather poor, but part of this seemed volitional; immediate recall testing showed no deficit.  Also, the VA examiner found that the Veteran had evidently drank fairly recently, but refused to say when.  Finally, the VA examiner administered several objective tests, but concluded that the results were invalid due to over endorsement of pathology.  

Based on the examination results, the August 2004 VA examiner diagnosed alcohol abuse, continuous; cocaine abuse, frequency undetermined.  The VA examiner concluded that the effects of alcohol and cocaine have not been separated out from the other more strictly mental symptoms, and the Veteran refused to provide much detail.  The VA examiner commented that "[i]t seems clear that [the Veteran] has used substances for many years and also not clear if there has been enough time abstinent that one could say he has [a] mental disorder over and above the use of chemicals."  The VA examiner found that the Veteran's "vast majority" of complaints during the clinical interview centered on cocaine and alcohol.  The Veteran complained of constant depression, but, according to the VA examiner, "the etiology is questionable."  It was the VA examiner's opinion that it is at least as likely as not that the Veteran's affective problems were due to alcohol and other cocaine abuse.  

One month later, in September 2004, the Veteran underwent an extensive psychological evaluation at a VA emergency department.  The examiner diagnosed the Veteran with polysubstance dependence (principal diagnosis), cocaine/alcohol dependence; adult antisocial behavior, mood disorder secondary to substance use (provisional); and personality disorder, not otherwise specified (NOS) (provisional).  It was the psychologist's opinion that the Veteran's mental status and behaviors, including much of his anger, appear to be substance related.  The examiner noted that the evidence supporting this determination "includes large date of progres[s] notes, lab results, as well as" the August 2004 VA examination.  

VA evaluations in September 2004, October 2004, December 2004, July 2005, September 2005, and October 2005 show diagnoses of depression, polysubstance abuse; paranoia; and mixed personality (passive aggressive, dependent, self-defeating, and paranoid).  In May 2005, a diagnosis of adjustment disorder of adult life with depressed mood, and cocaine induced mood disorder, was made. 

The Veteran underwent a second VA examination in September 2005.  After reviewing the Veteran's pertinent history and performing a thorough clinical evaluation, including objective testing (although the VA examiner determined that the results were probably invalid), the VA examiner diagnosed the Veteran with polysubstance dependence, by history and current; alcohol and cocaine induced mood disorder; alcohol and cocaine induced anxiety disorder; alcohol induced psychotic disorder with delusions; and personality disorder, NOS.  The VA examiner explained that the symptoms of each disorder were associated with each other and were virtually impossible to parcel out.  The VA examiner reasoned that the Veteran had had been in rehab for both cocaine and alcohol dependence most recently and had not been polysubstance free for at least one year.  The VA examiner then opined that the Veteran's mental disorder appeared to be caused by his longstanding history of excessive alcohol and cocaine dependence.  The VA examiner commented that another examination would be advisable once the Veteran had abstained from alcohol and cocaine use for one year.  

The Board finds that this evidence is consistent, probative, and overwhelmingly establishes that the currently demonstrated psychiatric disorders, including depression and anxiety, are the result of alcohol and drug abuse.  Importantly, the August 2004 and September 2005 VA examiners were adequately informed of the pertinent history of the case, and they provided clear and well-supported opinions.  Thus, they are highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has carefully considered the lay statements of the Veteran's sister, such as a December 2004 testimonial statement, indicating that the Veteran became emotional when Vietnam was mentioned.  Similarly, she was interviewed during several assessments at VA, including during a September 2004 VA social work evaluation, where she commented that the Veteran had been intelligent and could do anything prior to service, but used drugs and "was not the same" afterwards.  

The Board finds that the statements of the Veteran's sister are credible.  Her statements, however, do not contradict the medical evidence attributing a current psychiatric disorder to alcohol and drug abuse.  Thus, her statements have limited probative value and do not support the claim except to the limited extent of demonstrating the Veteran's post-service symptomatology.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

In summary, the weight of the more probative evidence of record shows that a currently demonstrated psychiatric disorder is the result of drug and alcohol abuse.  The Veteran is not service-connected for alcohol and drug abuse.  Thus, service connection on a secondary basis must be denied as a matter of law.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.301.  The Court, in Allen v. Principi, made clear that service connection is not available when a disability results from abuse of drugs and alcohol.  237 F.3d 1368, 1376 (Fed. Cir. 2001)

As a final matter, the Board notes that the Veteran is also diagnosed with a personality disorder.  Personality disorders are deemed to be congenital or developmental abnormalities and are not considered to be disabilities for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, service connection is precluded regardless of the etiology of the disorder.  

In light of the foregoing, the claim is denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.301, 3.303, 3.304, 3.310.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for a psychiatric disorder is denied.  


____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


